Proceeding pursuant to Executive Law § 298 to review an order of the New York State Division of Human Rights, dated February 3, 1984, which dismissed petitioner’s charge of sex discrimination against respondent.
Order confirmed and proceeding dismissed, without costs or disbursements.
*395The State Division’s determination of no probable cause was supported by substantial evidence (see, State Off. of Drug Abuse Servs, v State Human Rights Appeal Bd., 48 NY2d 276). We have considered the parties’ remaining contentions and find them to be without merit. Mangano, J. P., Gibbons, Bracken and Kunzeman, JJ., concur.